Case 1:18-cv-00681-RJL Document 165-12 Filed 03/13/20 Page 1 of 3




          Exhibit 11
      Case 1:18-cv-00681-RJL Document 165-12 Filed 03/13/20 Page 2 of 3



From:              Matt couch
To:                Gottlieb. Michael
Cc:                Joshua Riley: Meryl Governski; Dale Pedrick; Hall Samuel; bpinv@sbcglobal.net: david@stophate.com;
                   whalenpi@aol.com; hannibalmoot@gmail.com
Subject:           Re: Kim Dotcom
Date:              Tuesday, July 30, 2019 5:54:11 PM


Dear Mr. Gottlieb,

Yes, we've been saying that we didn't believe Kim Dotcom 's Intel for a good 6 months now
including on our broadcasts. I' m not sure how this is new and I've said so publicly.

We' ve never based much of our Intel on Kim Dotcom, nor have we published anything related
to Kim Dotcom in well over a year.

Furthermore this defamation suit is about Aaron Rich, not Seth Rich. As I' m sure you' re
aware Michael you cannot sue on behalf of the dead.

Have a blessed afternoon.

Matt

Sent from my iPhone

On Jul 30, 2019, at 4:29 PM, Gottlieb, Michael <MGottlieb@wi ll kie.com> wrote:


        Dear Mr. Couch,


        Please see the attached correspondence regard ing your publication (tweeting and re-
        tweeting) of messages from Kim Dotcom.


        Respectfully,


        Mike




        Michael Gottlieb
        Willkie Farr & Gallagher LLP
        1875 K Street, N.W. I Washington, DC 20006-1238
        Direct: + 1 202 303 1442 I Fax: + 1 202 303 2442
        mgottlieb@willkie com I vCard I wwwwillkie.com bio




        Important Notice: This email message is intended to be received only by persons entitled
        to receive the confidential information it may contain. Email messages to clients of Willkie
        Farr & Gallagher LLP presumptively contain information that is confidential and legally
        privileged; email messages to non-clients are normally confidential and may also be legally
        privileged. Please do not read, copy, forward or store this message unless you are an
Case 1:18-cv-00681-RJL Document 165-12 Filed 03/13/20 Page 3 of 3


 intended recipient of it. If you have received this message in error, please forward it
 back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the United
 States under the laws of the State of Delaware, which laws limit the personal liability of
 partners.

 <Ex. A.PNG>

 <4884881_1.pdf.>
